DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species claims 8 and 11, inclusive of claims 1-8, 10, and 11, in the reply filed on April 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant has alleged that examination of all pending claims would not pose an undue burden upon the Examiner.  This is not a proper response because the instant application is a 371 national stage entry of an international PCT application, which is subject to distinct restriction requirements.  Applicant has not actually responded to the grounds of Restriction, which have stated that Groups I and II fail to share the same or corresponding technical feature (see Office action mailed February 28, 2022).  
Claims 15-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 27, 2022.  

Claim Objections
Claim 6 is objected to because of the following informalities:  Line 2, in part, of claim 6 requires that the energy projection assembly is “configured deactivate.”  This should instead read “configured to deactivate.”  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton et al (EP 3162474) in view of “Image stitching” (Wikipedia, of record and submitted with IDS filed May 19, 2021).  
Regarding claim 1, Cheverton teaches an additive manufacturing system (title) comprising a focused energy source (104) (abstract), which is considered to constitute the claimed energy projection assemble.  Regarding the claimed plurality of image sensors, Cheverton teaches a plurality of imaging devices 102 that are used to create a field of view sufficient to cover a larger surface 112 (which, in this instance, is the upper surface of the particulate/powder bed) without substantially reducing resolution (par. 24).  Regarding the claimed image processor, Cheverton teaches computing device 156, which is coupled to imaging device(s) 102 and, notably, the energy source 104.  Computing device 156 includes processor 154 (par. 35).  
Cheverton fails to expressly specify whether each of the image sensors has an at least partial overlapping field of view with at least one of the other image sensors, as instantly claimed.  
However, the combination of multiple overlapping images to form a single comprehensive image, also known as “image stitching,” was conventionally known before the filing of the claimed invention and thus its use as a technique in the system of Cheverton would have been prima facie obvious.  The “Image stitching” entry on Wikipedia (of record), while also going into greater detail, generally explains that image/photo stitching is the process of combining multiple photographic images with overlapping fields of view to produce a segmented panorama or high-resolution image (first paragraph).  In sum, Cheverton already teaches the potential use of multiple image sensors in order to “create a field of view sufficient to cover a larger surface” without substantially reducing resolution (par. 24).  In context, Cheverton means a “larger” field of view than possible with a single image sensor.  Alone, Cheverton teaches use of multiple image sensors to achieve a larger field of view than a single sensor, the implication being that the fields of view from each individual image sensor are combined to form said larger field of view.  To the extant that this alone does not constitute the claimed at least partial overlapping fields of view, such a distinction is considered to have been prima facie obvious as a conventionally known alternative means/technique of forming conglomerate images.  
Claim 2 requires that the exposure times of each of the image sensors are staggered and have at least partial overlap.  It is noted that this is a process step and is not considered to further distinguish the structure of the claimed apparatus over that of the prior art.  As such, the structure of the system of claim 2 has already been satisfied insomuch as claim 1 has been addressed, see above.  
Similar to claim 2, above, claim 3 is directed toward a process of analyzing image data during use of the claimed system.  This does not further distinguish the structure of the claimed system over that of the prior art.  Regardless, Cheverton teaches that the time exposure images show a melt pool including a plurality of raster lines, which may be evaluated based upon energy intensity (par. 41).  
Regarding claim 4, Cheverton places no limitations on the particular type of image sensor to be used.  As claim 4 lists only image sensors that were conventionally known at the time the invention was filed, their use as the image sensors in the system of Cheverton, insomuch as the claimed sensors are capable of the basic requirements of Cheverton, is considered to have been prima facie obvious.  
Regarding claim 5, Cheverton teaches various ways by which the image sensors may be operated.  Paragraph 30 states that the exposure times may be set to predetermined time limits.  Paragraph 31 states that triggering component 152 may be used to control exposure of sensor 140 to light.  In paragraph 33, Cheverton discloses an exemplary embodiment wherein the shutter is opened prior to generation of the energy beam, such that sensor 140 is activated by light emitted from the weld pool as beam 132 moves along the weld pool.  Having the sensor being activated based upon the light from the energy source moving across the powder bed, in the embodiment of Cheverton involving multiple image sensors, is expected to result in the claimed operation.  In other words, if the image sensors are activated when the emitted light falls within the filed of view of a given image sensor (all light passing through the open shutter and falling upon the light sensor is considered to be within said sensor’s given field of view) and it has already been established that overlapping fields of view of such sensors is prima facie obvious, then it is to be expected that the light, when entering an overlapping field of view, will subsequently cause the “next” (with regard to the scanning path the light takes though space and time) image sensor to be activated.  It should be noted that Cheverton separately teaches that greater detail in the images can be achieved by manipulation of exposure times, which reduces the amount of stray light from adjacent portions of the build (col. 8, lines 50-56).  This is taught to be an advantage over exposures where the shutter is maintained in the open position.  Here, Cheverton is making the case for staggered exposure times over longer/constant exposures.  Beyond the teachings of Cheverton, the purpose of any image sensor is to capture a desired image.  Claim 5, in requiring that the image sensors are activated selectively when the desired object is within the field of view of the image sensor is also considered to be prima facie obvious in the sense that it is purely economical to limit a fixed image sensor to operate when functionally relevant.  It is not inventive to limit the exposure time of a light sensor to those times where the desired light is within the field of view of said sensor.  If the operation itself is found and held to be obvious, then the automation of the system to implement such an operation (claim 5 is directed toward an image processor configured to perform such a function) must also be obvious, absent a showing that the programming itself involves some novelty.  
Regarding claim 6, the energy source in the system of Cheverton is going to stop melting the powder in between layers so that the subsequent layer may be applied, at the very least.  This is considered to constitute a predetermined amount of time.  Cheverton also teaches that the triggering component 152 may receive a signal at the commencement and completion of a build layer (par. 31).  As noted above, Cheverton already teaches that the computing device (image processor) is coupled to the image sensor(s) and the energy source, and it would seem the system will have already directly detected the end of the build phase for each layer.  Should one of ordinary skill in the art have wanted to rely upon the image sensors to determine at which point the energy input process ends for each layer, which appears to be the purpose of claim 6, this would have been prima facie obvious.  Automating a manual activity is prima facie obvious (MPEP 2144.04 III.).  In this instance, the ordinarily skilled artisan need only look at the system to observe that the fabrication of any given layer is completed.  Utilization of image sensors to “see” the same thing, in order “detect the end of the energy input process for each of the successive layers,” therefore, is an automation of a manual activity and thus is considered obvious.  
Regarding claim 7, Cheverton teaches housing 110, considered to constitute the claimed build chamber, having viewports 122, which are considered to constitute the claimed viewing windows (Fig. 1).  Imaging device 102 is placed adjacent viewport 122 on the exterior of housing 110 (Fig. 1 and par. 23).  
Regarding claim 8, Cheverton shows, in Figure 1, that the imaging device 102 views the build surface at an angle.  Cheverton teaches that the field of view, depending upon the position and orientation of the imagine device 102 in relation to surface 112, is adjusted by adjusting components of the imaging device 102, such as optics and the distance between surface 112 and imaging device 102 (par. 24).  Cheverton essentially teaches that the quality of the image is a result effective variable (as is conventionally known), wherein various contributing factors may be adjusted in order to achieve data relevant to the user.  It is considered to be well within the purview of one having ordinary skill in the art to be able to optimize the image data utilizing all available techniques, including correction for perspective.  
Regarding claim 10, Cheverton teaches that the system and process is meant to detect defects during the additive manufacturing process as well as to provide visual feedback on the melt pool (par. 46).  
Regarding claim 11, the additive manufacturing system of Cheverton is not particularly limited, and Cheverton references several powder bed fusion type designs, including DMLM, SLS, and SLM (par. 2).  The image sensors of Cheverton are taught to capable of recording the intensity of light emitted by the melt pool (par. 41).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732